Per Curiam.
Plaintiffs brought this action in the district court for Holt county seeking to set aside a deed from Willard A. *875Wheeler-to Rosa Johns Wheeler, and to quiet title in themselves to an' undivided one-half interest in the property-described therein. Rosa Johns Wheeler is made defendant both as an individual and as administratrix of the estate of Willard A. Wheeler deceased. The trial court found in favor of plaintiffs and the defendant has appealed.
We have carefully examined the record and conclude that our decision herein is controlled by the opinion of this court in Pinkham v. Pinkham, 55 Neb. 729. The judgment of the district court is therefore
Affirmed.